DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6, 7, and 9 all depend directly from claim 5.
	Claim 5 recites a Performing Step, that includes an “OR” term, that is interpreted as an exclusive OR.  The above construction of the claim scope allows any one of the possible elements acted on by the Performing Step to satisfy the claimed invention. 
	The use of the exclusive OR in claim 5, renders any following claims that include the omitted elements as indefinite for lack of antecedent basis, and makes the claims currently not possible to construe the scope for examination.
	Appropriate correction and or amendment is required.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0361579 A1 to Srivastava et al. (hereinafter Srivastava).
With regard to claim 1, Srivastava discloses:
1. 	A method for optimizing a user interface (UI) of an application in an electronic device (see, detailed description, including, modified user interface displayed on the wireless device is therefore personalized based on a user's interaction with the application, which results in optimized user interaction or engagement with the application, para. 0014), the method comprising:
detecting, by the electronic device, at least one first application installed in the electronic device (see, Fig. 1, and detailed description, including, personalizing an application based on a usage of the application, para. 0015);
determining, by the electronic device, at least one data item associated with at least one UI of the at least one first application to be modified (see, detailed description, including, a threshold number of times that an additional set of user-interface elements needs to be presented or interacted with may attempted prior to categorizing a user or changing or modifying the user-interface elements, while minimizing inefficient data transmittal across the network and to/from the application server and wireless device, para. 0062);
modifying, by the electronic device, the at least one data item associated with the at least one UI of the at least one first application based on a level of proficiency of a user with an already used application in the electronic device (see, detailed description, including, the subject disclosure proposes systems and methods to make usage and interactions with networked applications more efficient based on identification of usage patterns and adjustments to user-interfaces and communications between application servers and devices connected thereto. Direct and subtle interactions are monitored and used to dynamically generate personalized user-interface elements such as prompts, menus, menu structures, display characteristics (like font size, icon size, etc.), among others, para. 0064); and
displaying, by the electronic device, the at least one UI with the at least one modified data item of the at least one first application (see, as above, and the subject disclosure proposes systems and methods to make usage and interactions with networked applications more efficient based on identification of usage patterns and adjustments to user-interfaces and communications between application servers and devices connected thereto. Direct and subtle interactions are monitored and used to dynamically generate personalized user-interface elements such as prompts, menus, menu structures, display characteristics (like font size, icon size, etc.), among others, para. 0065).

With regard to claim 2, Srivastava discloses:
2. 	The method of claim 1, wherein the at least one data item comprises a user interaction on the at least one UI, content on the at least one UI, and a component on the at least one UI (see, as above, claim 1, and the subject disclosure proposes systems and methods to make usage and interactions with networked applications more efficient based on identification of usage patterns and adjustments to user-interfaces and communications between application servers and devices connected thereto. Direct and subtle interactions are monitored and used to dynamically generate personalized user-interface elements such as prompts, menus, menu structures, display characteristics (like font size, icon size, etc.), among others, para. 0065).

With regard to claim 3, Srivastava discloses:
3. 	The method of claim 1, wherein the modifying of the at least one data item comprises:
acquiring, by the electronic device, the level of proficiency of the user with at least one data item associated with a UI of the already used application in the electronic device by using a machine learning model (see, detailed description, including, a user proficiency of the application may range from complete beginner to software professional, or generally be ranked based on expertise or skill level, para. 0033);
selecting, by the electronic device, the at least one data item associated with the at least one UI of the at least one first application based on the level of proficiency of the user with the at least one data item associated with the UI of the already used application in the electronic device by using the machine learning model (see, detailed description, including, Generally, a machine learning algorithm may be trained for a period of time, either by the operator of the application server, or by monitoring the usage of the application for a specified time period or usage threshold, para. 0033); and
in response to selecting the at least one data item, modifying, by the electronic device, the at least one data item associated with the at least one UI of the at least one first application (see, detailed description, including, At 460, the one or more additional prompts may be determined based on the classification of the user. The trained machine learning algorithm may be used to select the additional prompts based on a combination of the classification of the user and/or the interaction with the application, para. 0034).

With regard to claim 4, Srivastava discloses:
4. 	The method of claim 3, wherein the selecting of the at least one data item comprises:
training, by the electronic device, at least one of a content selection model, an interaction selection model, or an interface selection model based on the level of proficiency of the user with the at least one data item associated with the UI of the already used application in the electronic device (see, detailed description, including, At 460, the one or more additional prompts may be determined based on the classification of the user. The trained machine learning algorithm may be used to select the additional prompts based on a combination of the classification of the user and/or the interaction with the application, para. 0034); and
selecting, by the electronic device, the at least one data item associated with the at least one UI of the at least one first application based on at least one of the trained content selection model, the trained interaction selection model, or the trained interface selection model At 460, the one or more additional prompts may be determined based on the classification of the user. The trained machine learning algorithm may be used to select the additional prompts based on a combination of the classification of the user and/or the interaction with the application, para. 0034).

With regard to claim 10, Srivastava discloses:
10. 	The method of claim 1, further comprising determining the level of proficiency of the user with the already used application in the electronic device by:
learning at least one of a usage or a modification on the at least one data item associated with at least one UI of the already used application in the electronic device over a period of time using a plurality of parameters (see, detailed description, including, a threshold number of times that an additional set of user-interface elements needs to be presented or interacted with may attempted prior to categorizing a user or changing or modifying the user-interface elements, while minimizing inefficient data transmittal across the network and to/from the application server and wireless device, para. 0062);
training a machine learning model in response to learning at least one of the usage or the modification on the at least one data item associated with at least one UI of the already used application in the electronic device over the period of time (see, detailed description, including, proposes systems and methods to make usage and interactions with networked applications more efficient based on identification of usage patterns and adjustments to user-interfaces and communications between application servers and devices connected thereto. Direct and subtle interactions are monitored and used to dynamically generate personalized user-interface elements such as prompts, menus, menu structures, display characteristics (like font size, icon size, etc.), among others, para. 0064); and
determining the level of proficiency of the user with the already used application in the electronic device using the machine learning model (see, as above, including, Direct and subtle interactions are monitored and used to dynamically generate personalized user-interface elements such as prompts, menus, menu structures, display characteristics (like font size, icon size, etc.), among others, para. 0064).

	With regard to claim 11, Srivastava discloses:
11. 	The method of claim 10, wherein the plurality of parameters comprise at least one of trip characteristics, an action status, a UI visibility, a correction pattern, erasability information, or a completion status (see, as above, including, Direct and subtle interactions are monitored and used to dynamically generate personalized user-interface elements such as prompts, menus, menu structures, display characteristics (like font size, icon size, etc.), among others, para. 0064).

With regard to claim 12, claim 12 (a device claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of a memory (see, Fig. 1, item 105), a processor couple to the memory (and application server 104), and a UI optimization controller coupled with the memory and the controller (classifying the user, or identifying a stage of the user, may be performed using a machine learning algorithm stored on storage 105)) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 13, claim 13 (a device claim) recites substantially similar limitations to claim 2 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 14, claim 14 (a device claim) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 15, claim 15 (a device claim) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth above.

	With regard to claim 16, Srivastava discloses:
16. 	The electronic device of claim 12, wherein the UI optimization controller is further configured to determine the at least one data item in response to the at least one first application being installed in the electronic device (see, detailed description, including, Direct and subtle interactions are monitored and used to dynamically generate personalized user-interface elements such as prompts, menus, menu structures, display characteristics (like font size, icon size, etc.), among others, para. 0064).

	With regard to claim 17, Srivastava discloses:
17. 	The electronic device of claim 12, wherein the UI optimization controller is further configured to:
determine a user historical communication pattern (HCP) based on graphical user interface (GUI)/interaction information from the already used application (see, detailed description, including, proposes systems and methods to make usage and interactions with networked applications more efficient based on identification of usage patterns and adjustments to user-interfaces and communications between application servers and devices connected thereto. Direct and subtle interactions are monitored and used to dynamically generate personalized user-interface elements such as prompts, menus, menu structures, display characteristics (like font size, icon size, etc.), among others, para. 0064),
in response to the at least one first application being executed, determine problematic UI data items by extracting data items of the at least one UI and matching the data items with the HCP (see, as above, Direct and subtle interactions are monitored and used to dynamically generate personalized user-interface elements such as prompts, menus, menu structures, display characteristics (like font size, icon size, etc.), among others, para. 0064), and
modify the at least one data item based on the matching (see, as above, Direct and subtle interactions are monitored and used to dynamically generate personalized user-interface elements such as prompts, menus, menu structures, display characteristics (like font size, icon size, etc.), among others, para. 0064).

	With regard to claim 18, Srivastava discloses:
18. 	The electronic device of claim 12, wherein the UI optimization controller is further configured to modify the at least one data item by providing one or more icons associated with one or more applications different to the at least one first application together with the at least one data item associated with the at least one UI of the at least one first application (see, Fig. 1, and detailed description including, . The software comprises computer programs, firmware, or some other form of machine-readable instructions, and may include an operating system, utilities, drivers, network interfaces, applications, or some other type of software, including combinations thereof. Further, access node 110 can receive instructions and other input at a user interface.

With regard to claim 19, claim 19 (a non-transitory computer-readable storage medium claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of a memory (see, Fig. 1, item 105), a processor couple to the memory (and application server 104), and a UI optimization controller coupled with the memory and the controller (classifying the user, or identifying a stage of the user, may be performed using a machine learning algorithm stored on storage 105)) and is therefore rejected using the same art and rationale set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,594,757 B1 to Shevehenko et al. (hereinafter Shevehenko) (filed August 4, 2018) in view of Srivastava.
With regard to claim 5, Srivastava fails to explicitly disclose:
5. 	The method of claim 4, wherein the training of the content selection model comprises:
formatting a dependency tree of content that allows proper connectivity of words as per grammar of a language;
performing at least one of a syntax analysis, a semantic analysis, a discourse analysis, or a pragmatic analysis on the content; and
training the content selection model based on at least one of the syntax analysis, the semantic analysis, the discourse analysis, or the pragmatic analysis on the content.
Shevehenko discloses:
the training of the content selection model comprises:
formatting a dependency tree of content that allows proper connectivity of words as per grammar of a language (see, detailed description, including, dependency features (e.g., frequency of each individual dependency relation per sentence, percent of modifier relations used per tree, frequency of adverbial dependencies (e.g., providing information on manner, direction, purpose, and the like), ratio of modal verbs with respect to the total number of verbs, percent of verbs that appear in complex tenses referred to as “verb chains” (VCs)), tree features (e.g., tree width, tree depth, branching factor (e.g., mean number of children per level)), function words, filler words, stop-words, punctuation, formality, and the like, col. 51-52, lines 4-7);
performing at least one of a syntax analysis, a semantic analysis, a discourse analysis, or a pragmatic analysis on the content (see, detailed description, including, The AIA  may utilize communication profiles to improve grammar and fluency, such as applying a different grammatical error correction model depending on the user's native language, col. 56, lines 44-48); and
training the content selection model based on at least one of the syntax analysis, the semantic analysis, the discourse analysis, or the pragmatic analysis on the content (see, detailed description, including, an alert of readability or vocabulary mismatch may be provided to a user based on the target audience (e.g., too many idioms in a text for non-native speakers or inclusion of complex language in a text for children), a suggestion for an improvement to or automatic rewrite of the text may be provided to adjust readability and vocabulary, a rewrite of an email may be provided to maximize a positive outcome, and the like, col. 56-57, lines 65-5).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Srivastava and Shevehenko before her, and before the effective filing date of the invention to combine the features of Shevehenko with the system of Srivastava, and to provide analysis of “computer-based language grammar” in the context of a discourse generated from the operation of the computer-based language grammar.  As discussed above, the readability may be improved through a possible revision or rewrite as provided to an individual user after the analysis.

	With regards to Claim 8, Srivastava fails to explicitly disclose:
8. 	The method of claim 5, wherein the discourse analysis comprises checking a context of a previous statement so that coherence of all sentences are maintained.
	Shevehenko discloses: 
 	the discourse analysis comprises checking a context of a previous statement so that coherence of all sentences are maintained (see, detailed description, including, For a given email, the AIA  may suggest or apply the structure and revisions that increase the chance of a positive response or rewrite the text to make it more effective (e.g., targeting specific sentences or generating a new email from scratch). A communication profile, prior communication, documents, calendar information, and the like, may be taken into account, such as were shared in the thread or elsewhere, col. 57, lines 5-12).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Srivastava and Shevehenko before her, and before the effective filing date of the invention to combine the features of Shevehenko with the system of Srivastava, and to provide analysis of “computer-based language grammar” in a discourse procedure, and in the context of a discourse generated from the operation of the computer-based language grammar.  As discussed above, the readability may be improved through a possible revision or rewrite as provided to an individual user after the analysis.

(see, 35 USC 112, above)
6. 	The method of claim 5, wherein the syntax analysis comprises framing a sentence as per grammar of the language.

(see, 35 USC 112, above)
7. 	The method of claim 5, wherein the semantic analysis comprises analyzing and understanding a meaning of a sentence understandable to a user of the electronic device.

(see, 35 USC 112, above)
9. 	The method of claim 5, wherein the pragmatic analysis comprises checking a sentence for validation as per practical knowledge.

A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
	US 2020/0356865 A1 to Thomas discusses - The system has a weighted comparison module, comprising computer-executable code stored in non-volatile memory, a processor, and a user device. The weighted comparison module, processor, and user device are configured to receive data of at least one decision-making goal parameter via the user device, determine a plurality of decision-making factors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        11-10-2022